Citation Nr: 0623000	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include entitlement to a separate rating for 
each ear.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 RO rating decision, which granted 
service connection and a 10 percent rating for tinnitus, 
effective in December 2002.  The veteran appealed for a 
higher rating, to include entitlement to a separate rating 
for each ear.  

The Board also notes that in December 2004 the veteran's 
representative submitted a copy of a psychological report, 
dated in December 2004, in support of the veteran's "claim 
for service connected compensation."  It appears that he may 
be raising the issue of an increased rating for his service-
connected mental disorder.  In any case, this issue has not 
been adjudicated by the RO, so it is referred to it for 
further appropriate consideration.


FINDING OF FACT

From the effective date of service connection, the veteran 
has been in receipt of a 10 percent rating, which is the 
schedular maximum authorized under VA regulations, for 
service-connected bilateral tinnitus.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (prior and subsequent to June 13, 
2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Merits of Claim

The veteran believes that a rating in excess of 10 percent 
for his service-connected tinnitus is warranted.  
Specifically, he claims entitlement to a 10 percent 
evaluation for each ear.  In a July 2003 rating decision, the 
RO granted service connection for tinnitus and assigned a 10 
percent rating for the disability, effective in December 
2002.  The RO stated that a 10 percent rating was the maximum 
allowed for tinnitus.  The veteran appealed the RO's decision 
to the Board.  In a statement of the case issued to the 
veteran in December 2003, the RO reiterated that a higher 
evaluation was not warranted on the basis that under 
38 C.F.R. § 4.87, Diagnostic Code 6260, a 10 percent 
evaluation was the maximum evaluation allowed for the 
condition.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003 versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The veteran's claim was thus affected by 
the stay and held in abeyance pending further judicial 
development.  The Board notified him of this stay in an 
August 2005 letter.  

Recently, on June 19, 2006, the Federal Circuit reversed the 
Veterans Court's decision in Smith, and affirmed VA's 
longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United 
States Supreme Court precedent, the Federal Circuit explained 
that an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Smith, 451 F.3d at 1350-51.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  In other words, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus under both the old and new versions of 
the regulation.  38 C.F.R. §4.87, Diagnostic Code 6260.  
Therefore, his claim for separate 10 percent ratings for each 
ear for his service-connected tinnitus must be denied under 
both the old and new versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, from the effective date of service 
connection in December 2002, the veteran's tinnitus has been 
evaluated as 10 percent disabling, which is the schedular 
maximum authorized under VA regulations.  



ORDER

Entitlement to an initial schedular evaluation in excess of 
10 percent for tinnitus, to include entitlement to a separate 
rating for each ear, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


